Name: Regulation (EEC) No 1937/74 of the Commission of 24 July 1974 amending Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 7 . 74 Official Journal of the European Communities No L 203/25 REGULATION (EEC) No 1937/74 OF THE COMMISSION of 24 July 1974 amending Commission Regulation (EEC) No 1570/70 of 3 August 1970 esta ­ blishing a system of standard average values for citrus fruits cies must be converted into a single one of these currencies and the standard average values so obtained must be converted back into the national currencies of the other Member States ; Whereas the rate of exchange to be applied in respect of each individual national currency at the various operational stages of this system is to be the official selling rate last recorded on the Brussels foreign exchange market prior to the week in the course of which the new standard average values are esta ­ blished ; Whereas furthermore the United Kingdom and Danish customs administrations have established that transactions in citrus fruits at the London and Copen ­ ( hagen marketing centres between importers and wholesalers are sufficient in volume to provide satisfac ­ tory evidence of price at this level ; whereas the gross proceeds of such sales should therefore be reduced by an intervention margin of 6 % instead of 1 5 % when calculating the average free-at-frontier price, not cleared through customs , supplied to the Commission by the United Kingdom and Denmark respectively for the purpose of establishing the standard average values ; Whereas the standard deduction in respect of all the other expenses which are not to be included in the value for customs purposes is also to be expressed in the national currency of the Member State concerned ; Whereas the provisions provided for in this Regula ­ tion are in accordance with the Opinion of the Customs Valuation Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 803/68 (') of 27 June 1968 on the valuation of goods for customs purposes, and in particular Article 13 thereof ; Whereas Commission Regulation (EEC) No 1 570/70 (2 ) of 3 August 1970 , as last amended by the Council Decision of 1 January 1 973 (3 ) adjusting the documents concerning the accession of new Member States to the European Communities, established a system of standard average values, for citrus fruits ; Whereas the objective of the Community standard average values is to ensure a uniform customs value reflecting the normal price as defined by Regulation (EEC) No 803/68 ; Whereas, up to *the present, in accordance with the provisions of Regulation (EEC) No 1570/70 both the free-at-frontier prices supplied by Member States and the standard average values established by the Commission have been expressed in units of account (u.a .), which are to be converted into national curren ­ cies of the Member States and vice versa at different operational stages of the system thus established ; Whereas the exchange rate used for converting units of account into the currencies of the Member States is that (Corresponding to the par value communicated to and recognized by the International Monetary Fund in respect of these currencies ; whereas the application of this system in current conditions of fluctuating rates of exchange results in different customs values in the different Member States ; whereas in consequence, in order to ensure uniform customs values which reflect the normal price, it would be justified to alter the system so as to provide that Member States furnish free-at-frontier prices in their national currencies and that the standard average values established by the Commission be expressed in the national currencies of the Member States ; Whereas for the purpose of establishing standard average values by the Commission prices communi ­ cated by the Member States in their national curren ­ HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 1 570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits is to be amended as follows : (a ) Paragraph 1 of Article 2 is replaced by the following : ' 1 . For the purpose of determining the value for customs purposes of citrus fruits and subject to application of the provisions of Article 7 (3) of this (') OJ No L 148 , 28 . 6 . 1968 , p. 6 . (2 ) OJ No L 171 , 4 . 8 . 1970, p. 10 . O OJ No L 2, 1 . 1 . 1973, p. 1 . No L 203/26 Official Journal of the European Communities 25 . 7 . 74 and calculated on the basis of prices for undam ­ aged goods in the marketing centres during the reference period referred to in Article 5 ( i ); (b) the quantities imported over the period of a calendar year . 2 . The average free-at-frontier price, not cleared through customs, shall be calculated on the basis of the gross proceeds of sales between importers and wholesalers . However, in the case of the Paris ­ Rungis and Milan marketing centres the gross proceeds shall be those recorded at the commer ­ cial level at which these goods are most commonly sold at those centres . There shall be deducted from the figures so arrived at :  an intervention margin of 1 5 % for the Paris ­ Rungis and the Milan marketing centres and 6 % for the other marketing centres ;  transport costs within the customs territory ;  a standard amount of Bfrs 125, FF 16, DM 8-50 , £ 1-3 , Dkr 19 , F1 8-60 or Lit 2 000 (as appropriate in each particular case) repre ­ senting all the other costs which are not to be included in the value for customs purposes ;  customs duties and charges which are not to be included in the value for customs purposes .' Regulation , the Commission shall establish, for each classification heading, a standard average value expressed in the currencies of the Member States per 100 kg gross .' (b) Paragraph 4 of Article 2 as inserted by Regulation (EEC) No 2465/70 is renumbered paragraph 5 . (c) The following is inserted as paragraph 4 in Article 2 : '4 . For the purpose of determining the said weighted average , each free-at-frontier price as referred to in Article 4 ( 1 ) (a) shall be converted , on the basis of the official selling rate last recorded on the Brussels foreign exchange market prior to the week in the course of which the standard average values are to be established into one of the currencies of the Member States . The same rates of exchange shall be applied in converting the standard average values so obtained back into the other currencies of Member States . The same method shall be used in calculating the values to be applied at the beginning of the importing season next following the entry into force of this provision .' (d) Paragraphs 1 and 2 of Article 4 are replaced by the following : ' 1 . Standard average values shall be established on the basis of the following elements, which are to be supplied by Member States for each classifica ­ tion heading : (a ) the average free-at-frontier price , not cleared through customs , expressed in the currency of the Member State in question per 100 kg gross Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1 974 . For the Commission The President Francois-Xavier ORTOLI